EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Lortz on 3/18/2022.
The application has been amended as follows: 
In the Claims:
Claim 1. (CURRENTLY AMENDED) A composite processing apparatus, comprising:
an enclosed volume receiving a liquid matrix and fibers at an inlet where opposing sides of the enclosed volume form an entry gap for the liquid matrix and the fibers to enter the enclosed volume and an exit gap for the liquid matrix and the fibers to exit the enclosed volume; and
a moving surface in contact with the liquid matrix and moving with respect to the liquid matrix such that shear forces are transferred to the liquid matrix from the moving surface pushing the liquid matrix forward toward the exit gap thus, in reaction, increasing pressure in the liquid matrix within the enclosed volume toward the exit gap;
wherein the increased pressure within the enclosed volume, in reaction to, and roughly balanced by, the shear forces on the liquid matrix from the moving surface, 

Reasons for Allowance

Claims 1-2, 17, and 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a composite processing apparatus of the claimed design.  Specifically the explicit connections of how the moving surface and increased pressure are created by the shape and movement of the moving surface with the shear forces on the liquid matrix are specifically required.  While the previously applied prior art have similar structures they do not teach in an obvious manner the specific application of the shear forces to create the increased pressure as argued.  This is considered to be created by the specific configuration and described in [0058-0060] of the instant specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748